UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53460 ADS IN MOTION, INC. (Exact name of registrant as specified in its charter) Delaware 95-4856713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 159 South Street Morristown, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 973-984-7998 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox There were 15,943,000 shares of the Registrant’s Common Stock outstanding at April 14, 2011. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about the following subjects: · business strategies; · growth opportunities; · competitive position; · market outlook; · expected financial position; · expected results of operations; · future cash flows; · financing plans; · plans and objectives of management; · tax treatment of the February 2011 acquisition of Magla International,LLC; · any other statements regarding future growth, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You should consider the areas of risk and uncertainty described above and discussed under “Risk Factors” included in the Company’s Current Report on Form 8-K dated February 8, 2011, as filed with the Securities and Exchange Commission (the “Commission”) on February 14, 2011, as amended by Amendment No. 1 to Current Report on Form 8-K/A, as filed with the Commission on April 11, 2011. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q In this Quarterly Report on Form 10-Q, unless otherwise noted or as the context otherwise requires: the “Company,” “Ads In Motion,” “we,” “us,” and “our” refers to the combined company Ads In Motion, Inc. and its subsidiaries; “Magla” refers to either (i) the pre-Share Exchange Magla International, LLC and its subsidiaries or (ii) post-Share Exchange, the main operating subsidiary of the Company; “Magla Products” refers to the pre-Share Exchange Magla Products, LLC and its subsidiaries; “Share Exchange Agreement” refers to the Share Exchange Agreement among the Company, its principal stockholders and Magla Products dated as of February 8, 2011; “Share Exchange” refers to the closing of the reverse acquisition of Magla whereby we acquired all of the issued and outstanding membership units of Magla from Magla Products in exchange for 13,455,700 shares of our common stock, which resulted in Magla becoming a wholly owned subsidiary of the Company. In accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) the Share Exchange was accounted for as a reverse acquisition in which Magla was deemed to be the accounting acquirer.Therefore, the financials reported herein are the historical financials of Magla and its parent and predecessor company, Magla Products. ADS IN MOTION, INC. FORM 10-Q QUARTERLY REPORT FEBRUARY 26, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets (Unaudited) as of February 26, 2011 and November 27, 2010 1 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended February 26, 2011 and February 27, 2010 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended February 26, 2011 and February 27, 2010 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. ADS IN MOTION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) February 26, 2011 November 27, 2010 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Note receivable, related entity - Prepaid expenses and other assets Total current assets Property, equipment and improvements, net Notes receivable - related entities - Due from related parties - Mortgage receivable - member - Other assets $ $ LIABILITIES AND STOCKHOLDERS'/MEMBERS’ DEFICIENCY Current liabilities Due to factor $ $
